In an action for a judgment declaring, inter alia, that the plaintiff is not obli*376gated to indemnify T.F.D. Bus Co., Inc., and Michael A. Thomas with respect to a judgment entered against them in a action entitled Lyons v Thomas in the Supreme Court, Westchester County (Index No. 124941/92), the defendant T.F.D. Bus Co., Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau. County (Alpert, J.), dated August 25, 2000, as denied that branch of its motion which was for summary judgment declaring that the plaintiff is obligated to indemnify it with respect to a judgment entered against it in the underlying action, and the defendants Thomas E. Lyons and Celeste M. Lyons separately appeal, as limited by their respective briefs, from so much of the same order as denied their respective motions for summary judgment.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court correctly determined that a triable issue of fact exists as to whether the plaintiff disclaimed coverage of its insured in the underlying action “with reasonable promptness” (Murphy v Hanover Ins. Co., 239 AD2d 323, 324; see, State Farm Mut. Auto. Ins. Co. v Clift, 249 AD2d 800, 801; Royal Indem. Co. v Belcer, 242 AD2d 899). Therefore, the appellants were properly denied summary judgment.
The appellants’ remaining contentions are without merit. Altman, J. P., Friedmann, Smith and Adams, JJ., concur.